PER CURIAM:
The claimant brought this action for damage to her vehicle which occurred after a tree fell on the vehicle on a road maintained by the respondent in Mason County.
The incident giving rise to this claim occurred on July 30, 1997. The claimant’s *95daughter-in-law, Jessica Sharp, was driving the claimant’s 1989 Pontiac Grand Am southbound to work on WV Route 2 near Point Pleasant. It was approximately 2:50 p.m.; the weather was clear and dry. The evidence adduced at hearing was that a dead tree fell on the car, damaging the hood and fenders and shattering the windshield. The claimant submitted into evidence two repair estimates in the respective amounts of $3,011.44 and $3,418.22. The windshield has been replaced, but the rest of the repairs have not been completed. The claimant carried liability insurance only.
The evidence adduced at hearing established that the tree was dead, and it was located well within the respondent’s right of way. The evidence further established that the respondent was aware of an ongoing slip in that area that had contributed to a falling tree problem on at least one prior occasion. The Court has previously held that in order to hold the respondent liable for damage caused by falling trees, the claimant must establish that the respondent knew or had reason to know that the tree in question posed a risk of harm to motorists. Widlan vs. Dept. of Highways, 11 Ct. Cl. 149 (1976) The Court is of the opinion that the respondent was on notice of the hazard presented by the tree in question and finds that the claimant is entitled to an award. Based upon the repair estimates provided by the claimant, the Court finds that the claimant is entitled to an award in the amount of $3,011.44.
Award of $3,011.44.